DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendments and Remarks filed on 05/11/2022

Response to Arguments
Applicant's arguments and Amendments filed on 05/11/2022 have been fully considered.  In view of the Amendments filed on 05/11/2021, all objections and rejections have been withdrawn. 

Allowable Subject Matter
Claims 1, 5-14 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 13-14 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an imaging device or a method of an imaging device or a computer program for an imaging device as recited in “determining whether or not a zoom operation in which the zoom lens moves is being performed; and
decide an operation of the shake correction mechanism and restricts, when the shake correction mechanism is active, at least a part of the sensor movement operation which is allowed while the zoom operation is stopped in a case where it is determined that the zoom operation is being performed, wherein
the sensor movement operation includes a plurality of types of sensor movement operations having different movement directions of the image sensor, and the processor restricts at least one of the plurality of types of sensor movement operations,
the plurality of types of sensor movement operations include a rotation operation of rotationally moving the image sensor in a state where an optical center which is a point through which an optical axis of the imaging optical system passes matches an image center which is a center point of the imaging surface and a shift operation of moving the image sensor is parallel which a plane perpendicular to the optical axis, and the processor restricts at least the shift operation in a case where it is determined that the zoom operation is being performed, and
the processor allows the rotation operation regardless of whether the zoom operation is being performed or stopped” as combined with other limitations in claims 1 and 13-14. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        May 16, 2022